DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/9/2017 and the Remarks and Amendments filed on 7/19/2021.

Priority

Examiner notes that the claimed features of the independent claims are not supported in parent application 13/770603 (filed 2/19/2013) nor in any of the other continuation applications in this patent family prior to 13/770603. Therefore, claims 1-7, 10-17, and 20-23 do not receive the priority benefit of application 13/770603, nor the priority benefit of any other continuation applications in this patent family prior to 13/770603. Examiner acknowledges the priority benefit to provisional application 62/421394 (filed 11/14/2016).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 restates the limitation of claim 10, as amended, from which it depends, specifically the limitation “accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; wherein the at least one MMCE belong to the multiple MMCEs”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-7, 10-17, and 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a computer-implemented method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[a]nalyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing a content item by generating a signature, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[i]dentifying, based on the generated at least one signature, the at least two entities are at least two people and are depicted in the at least one MMCE:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying at least two entities in the content item, which is an evaluation or observation that is practically capable of being performed in the human mind.
[g]enerating, based on the identifying, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities, wherein family members have a higher social linking score than friends or acquaintances:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind.
Step 2A Prong 2:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites the mental processes of claim 1 from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; wherein the at least one MMCE belong to the multiple MMCE”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  This additional element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating at least one signature from the collected metadata, wherein the social linking score is generated based further on the at least one signature generated from the collected metadata” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating at least one signature to the collected metadata, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, one could mentally generate a signature or identify a face in a picture or MMCE and generate a score based on a timestamp of a photo based on identifying a face.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “collecting metadata associated with the at least one MMCE”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  This additional element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at 
Step 2A Prong 2, Step 2B:  This claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating at least one concept, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein the social linking score is generated based further on the generated at least one concept”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the concept could be a family, and the collection of signatures could be the names of the people who are part of the family, 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating at least one context, wherein the at least one context is determined by correlating among the at least one concept, wherein the social linking score is generated based further on the generated at least one context”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of generating context and correlating among the concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the context could be a family gathering, and the context could be generated by correlating among the concept of a family, and a social linking score is generated based on the family gathering photo.
Step 2A Prong 2, Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the social linking score is generated based further on at least one of: a number of MMCEs in which the two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in a first MMCE of the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in a second MMCE of the at least one MMCE, a physical interaction between the at least two entities in each of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of generating a social score based on a variety of things such as a timestamp, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the social score could be generated by looking at a timestamp of a plurality of photos and see that the same entities are in multiple timestamped photos, and thus one could mentally generate a score indicating a social relativeness between the depicted entities in the photos.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  The claim recites a non-transitory computer-readable medium; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[a]nalyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing a content item by generating a signature, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[i]dentifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying at least two entities in the content item, which is an evaluation or observation that is practically capable of being performed in the human mind.
[g]enerating, based on the identifying, a social linking score for the at least two entities wherein the social linking score represents a social relativeness of the at least two entities, wherein family members have a higher social linking score than friends or acquaintances:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind.
Step 2A Prong 2:  This claim recites the additional element of “accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; wherein the at least one MMCE belong to the multiple MMCEs”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, directed to the abstract idea.
Step 2B:  This claim recites the additional element of “accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; wherein the at least one MMCE belong to the multiple MMCEs”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 11
Step 1:  The claim system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[a]nalyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing a content item by generating a signature, which is an 
[p]erform an identification, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying at least two entities in the content item, which is an evaluation or observation that is practically capable of being performed in the human mind.
[g]enerate, based on the identification, a social linking score for the at least two entities wherein the social linking score represents a social relativeness of the at least two entities, wherein family members have a higher social linking score than friends or acquaintances:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional element consists of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to”.  The additional element of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus the additional element does not provide any directed to the abstract idea.
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the mental processes of claim 11 from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “access multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; wherein the at least one MMCE belong to the multiple MMCE”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  This additional element does not integrate the abstract idea into a practical 

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating at least one signature from the collected metadata, wherein the social linking score is generated based further on the at least one signature generated from the collected metadata” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating at least one signature to the collected metadata, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, one could mentally generate a signature or identify a face in a picture or MMCE and generate a score based on a timestamp of a photo based on identifying a face.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “collect metadata associated with the at least one MMCE”, which is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  This additional element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating at least one concept, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein the social linking score is generated based further on the generated at least one concept”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the concept could be a family, and the 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating at least one context, wherein the at least one context is determined by correlating among the at least one concept, wherein the social linking score is generated based further on the generated at least one context”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of generating context and correlating among the concept, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the context could be a family gathering, and the context could be generated by correlating among the concept of a family, and a social linking score is generated based on the family gathering photo.
Step 2A Prong 2, Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the social linking score is generated based further on at least one of: a number of MMCEs in which the two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in a first MMCE of the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in a second MMCE of the at least one MMCE, a physical interaction between the at least two entities in each of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental processes of generating a social score based on a variety of things such as a timestamp, which is an evaluation or observation that is practically capable of being performed in the human mind.  For example, the social score could be generated by looking at a timestamp of a plurality of photos and see that the same entities are in multiple timestamped photos, and thus one could mentally generate a score indicating a social relativeness between the depicted entities in the photos.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the social linking score is generated based further on a time stamp associated with a first appearance of one of the at least two entities in a first MMCE of the at least one MMCE and a time stamp associated with a last appearance of one of the at least two entities in a second MMCE of the at least one MMCE”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind. 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the at least two persons comprise a first person and a second person that only appear in a single MMCE where they are kissing, wherein the social linking score generated for the first person and the second person is higher than the social linking score generated for a third person and a fourth person that appear in multiple MMCEs without physical contact”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind. 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the social linking score is generated based further on a time stamp associated with a first appearance of one of the at least two entities in a first MMCE of the at least one MMCE and a time stamp associated with a last appearance of one of the at least two entities in a second MMCE of the at least one MMCE”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a social linking score, which is an evaluation or observation that is practically capable of being performed in the human mind. 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 23
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the abstract idea in claim 10 from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




s 1, 3-7, 11, 13-17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang et al., “Dynamic Estimation of Family Relations from Photos”, 2011, Advances in Multimedia Modeling. MMM 2011, pp. 65-76, hereinafter “Zhang”).

	Regarding claim 1, Zhang discloses [a] method for determining a social relativeness between at least two entities depicted in at least one multimedia content element (MMCE), comprising: (Abstract; “we present an approach to estimate dynamic relations among major characters in family photo collections”, which discloses a method for determining social relativeness or dynamic relations between two entities or characters depicted in at least one MMCE or photo; Page 68, ¶3; “Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses that the MMCE can contain at least two entities, such as multiple people in a group photo)
analyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE; (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses, under a broadest reasonable interpretation of the claim language, analyzing at least one MMCE or photo collection by generating at least one signature or cluster that is represented by a face bubble to the at least one MMCE, the cluster containing photos of one particular person)
generating, based on the identifying, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities (Page 68, Last two paragraphs; the last two paragraphs disclose determining a social linking score or metric by determining what people, in a group photo, are in the same social circle or who are intimate to each other; and Page 70, ¶1; “Among these candidates, a link is computed between each pair of people based on the number of co-appearances, and with weights added to cases such as exclusive photos, close positions in group photos, face-touching position and babyholding position”, which discloses, under a broadest reasonable interpretation of the claim language, generating a social linking score through computing a link or score of co-appearances to determine social relativeness, such as whether certain people in a photo are related; and Figure 4; the figure discloses generating a social linking score, as denoted by the numbers in the figure, for at least two entities or people)
wherein family members have a higher social linking score than friends or acquaintances (Page 70, Figure 4 and Page 71, Figure 5;  the figures disclose the social linking score in the form of a number, and figure 4 discloses wherein the identified family members have a higher social linking score (>224) than friends or acquaintances (<74)).
Zhang fails to explicitly disclose identifying, based on the generated at least one signature, the at least two entities are at least two people and are depicted in the at least one MMCE.
 identifying, based on the generated at least one signature, the at least two entities are at least two people and are depicted in the at least one MMCE (Page 147, Figure 8; the figure discloses, under a broadest reasonable interpretation of the claim language, identifying, based on the generated at least one signature (the signature being the label of “couple” in the images) the at least two entities that are at least two people and are depicted in the at least one MMCE or photograph).
Zhang and Zhang2 are analogous art because both are concerned with social networking and analyzing media data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in social networking and media analytics to combine the identifying that the two entities are two people as taught by Zhang2 with the method of Zhang to yield the predictable result of identifying, based on the generated at least one signature, the at least two entities are at least two people and are depicted in the at least one MMCE. The motivation for doing so would be to automatically estimate relationship among people in a family image collection based on results from face analyses technologies including automated face recognition and clustering, demographic assessment, and face similarity measurement, as well as contextual information such as people co-appearance (Zhang2; Abstract).


Regarding claim 11, Zhang discloses [a] system for determining a social relativeness between at least two entities depicted in at least one multimedia content element (MMCE), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (Abstract; “we present an approach to estimate dynamic relations among major characters in family photo collections”, which discloses a system for determining social relativeness or dynamic relations between two entities or characters depicted in at least one MMCE or photo; Page 68, ¶3; “Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses that the MMCE can contain at least two entities, such as multiple people in a group photo; and Figures 1-9 and Conclusion; as depicted in the figures and as stated in the conclusion that “face analysis technologies” are used, this process is inherently performed on a computer using a memory and processing circuitry)
analyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE; (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses, under a broadest reasonable interpretation of the claim language, analyzing at least one MMCE or photo collection by generating at least one signature or cluster that is represented by a face bubble to the at least one MMCE, the cluster containing photos of one particular person)
perform an identification, based on the generated at least one signature, of the at least two entities depicted in the at least one MMCE; and (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses identifying, based on the signature or face cluster represented by a face bubble, the at least two entities and Page 67, Figure 2; the figure discloses identifying, based on the signature or cluster, the at least two entities depicted in the at least one MMCE; and Page 69, Figure 3;the figure discloses identifying, based on the dsignature or cluster that uses face bubble, the two entities depicted in the at least one MMCE.  Notice the MMCEs or pictures depicted in the figure include group photos from which entities are identified)
generating, based on the identification, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities (Page 68, Last two paragraphs; the last two paragraphs disclose determining a social linking score or metric by determining what people, in a group photo, are in the same social circle or who are intimate to each other; and Page 70, ¶1; “Among these candidates, a link is computed between each pair of people based on the number of co-appearances, and with weights added to cases such as exclusive photos, close positions in group photos, face-touching position and babyholding position”, which discloses, under a broadest reasonable interpretation of the claim language, generating a social linking score through computing a link or score of co-appearances to determine social relativeness, such as whether certain people in a photo are related; and Figure 4; the figure discloses generating a social linking score, as denoted by the numbers in the figure, for at least two entities or people)
wherein family members have a higher social linking score than friends or acquaintances (Page 70, Figure 4 and Page 71, Figure 5;  the figures disclose the social linking score in the form of a number, and figure 4 discloses wherein the identified family members have a higher social linking score (>224) than friends or acquaintances (<74)).


	Regarding claims 3 and 13, the rejection of claims 1 and 11 are incorporated and Zhang further discloses wherein the analyzing further comprises: collecting metadata associated with the at least one MMCE; and (Page 68, Second to Last Paragraph; “Applying clustering to the co-appearance matrix and using photo timestamps, we can find out groups of people who appear together in the same event, and thus figure out social circles in a photo dataset. Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses collecting metadata in the form of timestamps; and Page 66, §2.1; “contextual information such as co-appearance of people in photos, people’s relative positions in photos and photo timestamps, the following clues can be obtained
to discover people’s relations”, further disclosing the use of metadata and the collecting thereof, the metadata being timestamps)
generating at least one signature from the collected metadata, wherein the social linking score is generated based further on the at least one signature generated from the collected metadata (Page 66, §2.1; “contextual information such as co-appearance of people in photos, people’s relative positions in photos and photo timestamps, the following clues can be obtained to discover people’s relations”, further disclosing the use of metadata to generate both a signature (facial recognition for a cluster) and a social linking score; and Page 68, Second to Last Paragraph; “Applying clustering to the co-appearance matrix and using photo timestamps, we can find out groups of people who appear together in the same event, and thus figure out social circles in a photo dataset. Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses using metadata and a co-appearance matrix, which is generated from facial recognition signatures, to determine social relativeness; and Figure 4;  the figure discloses the social linking score in the form of numbers, and these numbers are based on facial recognition clusters or signatures and timestamp on when the photos were taken of the entities).


Regarding claims 4 and 14, the rejection of claims 1, 3, 11, and 13 are incorporated and Zhang further discloses wherein the metadata includes at least one of: a time stamp of each MMCE, a device used for capturing each MMCE, a location pointer, at least one comment associated with each MMCE, and at least one tag associated with each MMCE (Page 66, §2.1; “contextual information such as co-appearance of people in photos, people’s relative positions in photos and photo timestamps, the following clues can be obtained to discover people’s relations”, further disclosing the use of metadata in the form of timestamps; and Page 68, Second to Last Paragraph; “Applying clustering to the co-appearance matrix and using photo timestamps, we can find out groups of people who appear together in the same event, and thus figure out social circles in a photo dataset. Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses metadata in the form of timestamps).

	Regarding claims 5 and 15, the rejection of claims 1 and 11 are incorporated and Zhang further discloses generating at least one concept, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein the social linking score is generated based further on the generated at least one concept (Page 69, §2.2; the section discloses, under a broadest reasonable interpretation of the claim language, generating a relation tree or concept from a series of photos that are analyzed using the timestamps (metadata) and facial recognition technologies that create clusters that are represented by face bubbles as discussed in section 2.1 of Zhang.  The concept is a relation tree, and it is a collection of signatures or bubble faces within a family; and Figure 4; the figure discloses the concept in the form of a relation tree, and a social linking score, depicted by the numbers in the figure, is generated based on the concept or relation tree).

	Regarding claims 6 and 16, the rejection of claims 1, 5, 11, and 15 are incorporated and Zhang further discloses generating at least one context, wherein the at least one context is determined by correlating among the at least one concept, wherein the social linking score is generated based further on the generated at least one context (Page 69, §2.2; the section discloses, under a broadest reasonable interpretation of the claim language, generating a context or determining a family or friendship from correlating with the concept, the concept being a relation tree.  The concept is a relation tree, and it is a collection of signatures or bubble faces within a family; and Figure 4; the figure discloses the context in the form of a nuclear family, and a social linking score, depicted by the numbers in the figure, is generated based on the context which is the nuclear family; and Figure 5; the figure discloses the context in the form of identifying a family from a series of photos, and the figure further discloses the social linking scores in the form of numbers in the figure that is used to determine the context (family) from the set of concepts (relation tree)).

Regarding claims 7 and 17, the rejection of claims 1 and 11 are incorporated and Zhang further discloses wherein the social linking score is generated based further on at least one of: a number of MMCEs in which the two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in a first MMCE of the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in a second MMCE of the at least one MMCE, a physical interaction between the at least two entities in each of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE (Page 70, ¶2; “He/she also often has co-occurrences with nuclear family kids with intimate positions. A sibling’s family can be identified as those who have strong links with the sibling, as well as co-appearances with nuclear family members and the corresponding parents”, which discloses that the linking score as depicted in figures 4 and 5 are based on a number of co-occurrences of identified faces or entities within a photo, which is, as the claim discloses, based on a number of MMCEs in which the two entities are shown; and Page 68, ¶2; “A co-appearance matrix can be obtained for major clusters in a photo collection containing the number of co-occurrences between people”).

Regarding claim 20, the rejection of claim 1 is incorporated and Zhang further discloses wherein the social linking score is generated based further on a time stamp associated with a first appearance of one of the at least two entities in a first MMCE of the at least one MMCE and a time stamp associated with a last appearance of one of the at least two entities in a second MMCE of the at least one MMCE (Page 69, ¶2; “People’s relations evolve over time. With the help of photo timestamps, for a photo collection spanning a relatively long period of time (e.g. from a few years to dozens of years), the changes in major characters can be detected. Events such as adding or passing away of family members and occasional visits of extended family members, relatives or friends can be discovered. Also, people who appeared at different stages of one’s life may be identified”).

Regarding claim 21, the rejection of claim 1 is incorporated and Zhang further discloses wherein the at least two persons comprise a first person and a second person that only appear in a single MMCE where they are kissing, wherein the social linking score generated for the first person and the second person is higher than the social linking score generated for a third person and a fourth person that appear in multiple MMCEs without physical contact (Page 68, Last paragraph; “In a family photo collection, couples, sibling kids and nuclear family members often have exclusive photos of themselves. Besides that, people’s positions in photos also provide useful cues regarding intimate relations. For example, couples usually stand or sit next to each other in group photos. Parents/grandparents tend to hold the family kids in photos. Touching-faces position (two faces that touch each other) usually only happens between husband and wife, lovers, parents/grandparents and kids, or siblings”, which discloses multiple people in a photo or MMCE where they are kissing or touching-faces, and this information is used to generate the social linking score based on these activities).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 10, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being obvious over Zhang in view of Lange et al. (US 20140189536 A1, hereinafter “Lange”).

Regarding claims 2 and 12, the rejection of claims 1 and 11 are incorporated and Zhang further discloses wherein the at least one MMCE belong to the multiple MMCEs (Abstract; “family photo collections”, which discloses that the photo belongs in a collection; and Page 74, §4; “family photo collections”).
Zhang fails to explicitly disclose accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website.
Lange discloses accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; ([0027]; “Each of the users as a computing device 112 A, 112 B, 112 C or 112 deep, respectively, connected to a network 120. The computing devices may have any suitable form. For example, a user may access a social media platform through a desktop computer, a tablet, a smart phone or other portable computing device. Regardless of the type of computing device, each of the computing devices may have installed on it an application or otherwise be configured for accessing the social media platform”, which discloses accessing the MMCE through a device of one of the entities and a social media website or platform; and [0036]; “In the embodiments illustrated in FIGS. 1A and 1B, server 150 maintains a database 152 in which a record of messages may be maintained. This record, or a processed version of such a record, may be called a "tweet log." The tweet log may be analyzed for one or more purposes for which users have provided consent”, which discloses accessing the MMCE using a database for the MMCE or tweet). 
Zhang, Zhang2, and Lange are analogous art because all are concerned with social networking and analyzing media data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in social networking and 


Regarding claim 10, Zhang discloses [a] non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising:(Abstract; “we present an approach to estimate dynamic relations among major characters in family photo collections”, which discloses a process for determining social relativeness or dynamic relations between two entities or characters depicted in at least one MMCE or photo; Page 68, ¶3; “Particularly, people who appear in a series of group photos taken in one event (e.g. family reunion, company outing, alumni reunion) may be recognized as belonging to one circle of relatives, colleagues or classmates”, which discloses that the MMCE can contain at least two entities, such as multiple people in a group photo; and Figures 1-9 and Conclusion; as depicted in the figures and as stated in the conclusion that “face analysis technologies” are used, this process is inherently performed on a computer using a computer-readable medium)
wherein the at least one MMCE belong to the multiple MMCEs (Abstract; “family photo collections”, which discloses that the photo belongs in a collection; and Page 74, §4; “family photo collections”)
analyzing at least one MMCE, wherein the analyzing further comprises generating at least one signature to the at least one MMCE; (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses, under a broadest reasonable interpretation of the claim language, analyzing at least one MMCE or photo collection by generating at least one signature or cluster that is represented by a face bubble to the at least one MMCE, the cluster containing photos of one particular person)
identifying, based on the generated at least one signature, the at least two entities depicted in the at least one MMCE; and (Page 66, §2.1; “Based on state-of-the-art face recognition technology, we developed a face clustering algorithm in earlier work which automatically divides a photo collection into a number of clusters, with each cluster containing photos of one particular person . . . Each cluster is represented by one face image in the cluster, called a face bubble”, which discloses identifying, based on the signature or face cluster represented by a face bubble, the at least two entities and Page 67, Figure 2; the figure discloses identifying, based on the signature or cluster, the at least two entities depicted in the at least one MMCE; and Page 69, Figure 3;the figure discloses identifying, based on the dsignature or cluster that uses face bubble, the two entities depicted in the at least one MMCE.  Notice the MMCEs or pictures depicted in the figure include group photos from which entities are identified)
generating, based on the identifying, a social linking score for the at least two entities, wherein the social linking score represents a social relativeness of the at least two entities (Page 68, Last two paragraphs; the last two paragraphs disclose determining a social linking score or metric by determining what people, in a group photo, are in the same social circle or who are intimate to each other; and Page 70, ¶1; “Among these candidates, a link is computed between each pair of people based on the number of co-appearances, and with weights added to cases such as exclusive photos, close positions in group photos, face-touching position and babyholding position”, which discloses, under a broadest reasonable interpretation of the claim language, generating a social linking score through computing a link or score of co-appearances to determine social relativeness, such as whether certain people in a photo are related; and Figure 4; the figure discloses generating a social linking score, as denoted by the numbers in the figure, for at least two entities or people).
wherein family members have a higher social linking score than friends or acquaintances (Page 70, Figure 4 and Page 71, Figure 5;  the figures disclose the social linking score in the form of a number, and figure 4 discloses wherein the identified family members have a higher social linking score (>224) than friends or acquaintances (<74)).
Zhang fails to explicitly disclose accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website.
accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; ([0027]; “Each of the users as a computing device 112 A, 112 B, 112 C or 112 deep, respectively, connected to a network 120. The computing devices may have any suitable form. For example, a user may access a social media platform through a desktop computer, a tablet, a smart phone or other portable computing device. Regardless of the type of computing device, each of the computing devices may have installed on it an application or otherwise be configured for accessing the social media platform”, which discloses accessing the MMCE through a device of one of the entities and a social media website or platform; and [0036]; “In the embodiments illustrated in FIGS. 1A and 1B, server 150 maintains a database 152 in which a record of messages may be maintained. This record, or a processed version of such a record, may be called a "tweet log." The tweet log may be analyzed for one or more purposes for which users have provided consent”, which discloses accessing the MMCE using a database for the MMCE or tweet). 
Zhang and Lange are analogous art because both are concerned with social networking and analyzing media data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in social networking and media analytics to combine the device, database, and website of Lange with the method of Zhang to yield the predictable result of accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; wherein the at least 

Regarding claim 22, the rejection of claim 10 is incorporated and Zhang further discloses wherein the social linking score is generated based further on a time stamp associated with a first appearance of one of the at least two entities in a first MMCE of the at least one MMCE and a time stamp associated with a last appearance of one of the at least two entities in a second MMCE of the at least one MMCE (Page 69, ¶2; “People’s relations evolve over time. With the help of photo timestamps, for a photo collection spanning a relatively long period of time (e.g. from a few years to dozens of years), the changes in major characters can be detected. Events such as adding or passing away of family members and occasional visits of extended family members, relatives or friends can be discovered. Also, people who appeared at different stages of one’s life may be identified”).

Regarding claim 23, the rejection of claim 10 is incorporated and Zhang further discloses wherein the at least one MMCE belong to the multiple MMCEs (Abstract; “family photo collections”, which discloses that the photo belongs in a collection; and Page 74, §4; “family photo collections”).
Zhang fails to explicitly disclose accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website.
accessing multiple MMCEs that are stored in a plurality of sources, the plurality of sources comprises a device of one of the entities of the at least two entities, a database and a social media website; ([0027]; “Each of the users as a computing device 112 A, 112 B, 112 C or 112 deep, respectively, connected to a network 120. The computing devices may have any suitable form. For example, a user may access a social media platform through a desktop computer, a tablet, a smart phone or other portable computing device. Regardless of the type of computing device, each of the computing devices may have installed on it an application or otherwise be configured for accessing the social media platform”, which discloses accessing the MMCE through a device of one of the entities and a social media website or platform; and [0036]; “In the embodiments illustrated in FIGS. 1A and 1B, server 150 maintains a database 152 in which a record of messages may be maintained. This record, or a processed version of such a record, may be called a "tweet log." The tweet log may be analyzed for one or more purposes for which users have provided consent”, which discloses accessing the MMCE using a database for the MMCE or tweet). 


Response to Arguments

	Applicant’s argument and amendments, filed on 7/19/2021, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.



	Applicant’s argument and amendments, filed on 7/19/2021, with respect to the 35 USC § 112(b) rejection of claims 1-19 have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claims 1-19 has been withdrawn.

Applicant’s argument and amendments, filed on 7/19/2021, with respect to the 35 USC § 101 rejection of claims 1-19 have been fully considered and are not persuasive.

Beginning on page 8 of the remarks, filed on 7/19/2021, Applicant argues that “the current application provides a highly accurate and effective method – and provides an improvement in computer science”, and provides support from the specification for this alleged improvement.  Examiner respectfully disagrees with Applicant’s analysis.  First, Applicant has not provided any argument or evidence as to why the specific limitations of claim 1 identified as abstract ideas (in the form of mental processes) are not, in fact, mental processes that can be practically performed in the human mind with the assistance of pen and paper.  Second, Applicant has not provided any specific argument or evidence as to the existence of any additional elements in the claim language beyond the identified abstract ideas that either integrate the identified abstract ideas into a practical application or provide significantly more than the abstract idea.  A general allegation of an “improvement in computer science” is not sufficient to overcome 

Applicant’s arguments and amendments, filed on 7/19/2021, with respect to the 35 USC § 102(a)(1) rejection of amended claims 1 and 11 have been considered but are not persuasive.  Beginning on page 6, last sentence of the remarks, filed on 7/19/2021, Applicant argues that “Zhang fails to teach or suggest wherein family members have a higher social linking score than friends or acquaintances”.  Examiner respectfully disagrees.  Zhang discloses this limitation on Page 70, Figure 4 and Page 71, Figure 5;  the figures disclose the social linking score in the form of a number, and figure 4 discloses wherein the identified family members have a higher social linking score (>224) than friends or acquaintances (<74)). For these reasons, Applicant arguments are not persuasive, and the 35 USC § 102(a)(1) rejection of claims 1 and 11 STANDS.

Applicant’s arguments and amendments, filed on 7/19/2021, with respect to the 35 USC § 102(a)(1) rejection of claims 2 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current 

Applicant’s arguments, filed on 7/19/2021, with respect to new claim 21 have been considered but are not persuasive.  Beginning on page 6, last sentence of the remarks, filed on 7/19/2021, Applicant argues that Zhang fails to teach the limitation of claim 21.  Examiner respectfully disagrees.  Zhang discloses this limitation on Page 68, Last paragraph; “In a family photo collection, couples, sibling kids and nuclear family members often have exclusive photos of themselves. Besides that, people’s positions in photos also provide useful cues regarding intimate relations. For example, couples usually stand or sit next to each other in group photos. Parents/grandparents tend to hold the family kids in photos. Touching-faces position (two faces that touch each other) usually only happens between husband and wife, lovers, parents/grandparents and kids, or siblings”, which discloses multiple people in a photo or MMCE where they are kissing or touching-faces, and this information is used to generate the social linking score based on these activities).

Conclusion
                                                                                                                                                                                            
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al., “Consumer Image Retrieval by Estimating Relation Tree From Family Photo Collections”, Jul. 5, 2010, CIVR'10, pp. 143-150.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127